

Exhibit 10.10


ARUBA NETWORKS, INC.

2007 EQUITY INCENTIVE PLAN


NOTICE OF GRANT OF MARKET STOCK UNITS


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Company’s 2007 Equity Incentive Plan (the “Plan”).
 
 
 
Name (the “Participant”): 
 
Name



You have been granted an award (“Award”) of market-performance based Restricted
Stock Units (“Market Stock Units”). Each such Market Stock Unit represents the
right to receive one Share. No Shares will be issued with respect to the Market
Stock Units until the vesting conditions described below are satisfied.
Additional terms of this grant are as follows:


Grant Number:


Date of Grant:    [DATE]


Target Number of Market Stock Units:     [NUMBER] (the “Target Number of Market
Stock Units”)


Maximum Number of Market Stock Units:
[NUMBER] (the “Maximum Number of Market Stock Units”)



Performance Period:
[__________] through [________] (subject to paragraph 4 of Exhibit A) (the
“Performance Period”)



Performance Matrix:
The number of Market Stock Units in which the Participant may vest in accordance
with the Vesting Schedule will depend upon the Company’s Stock Price Performance
(as defined below) as compared to the NASDAQ Telecommunications Index
Performance (as defined below) for the Performance Period and will be determined
in accordance with paragraph 1 of Exhibit A.    



Vesting Schedule:
Subject to paragraphs 3 and 4 of Exhibit A and the terms of the Plan, the
Participant will vest in his or her Calculated Market Stock Units (as defined
below) on the regularly scheduled quarterly vest date following the last day of
the Performance Period, (i.e. March 15, June 15, September 15, December 15).    



 
 
 
*
 
Important additional information on vesting and forfeiture of the Market Stock
Units covered by this grant is contained in the attached Market Stock Unit
Agreement; please be sure to read the entire agreement.

The Market Stock Units evidenced by this Notice of Grant is part of and subject
in all respects to the terms and conditions of the Plan (a copy of which has
been made available to you by the Company) and the attached Market Stock Unit
Agreement (together with this Notice of Grant, the “Agreement”).



--------------------------------------------------------------------------------





By your signature to this Agreement, you represent and warrant that you are
familiar with, and agree to be bound by, the terms and provisions of the Plan
and this Agreement. You further represent and warrant that you have reviewed
this Agreement and the Plan in their entirety, have had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understand
all provisions of the Plan and this Agreement.


You also agree (1) to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Agreement and (2) to notify the Company upon any change in the residence
address indicated below (and any subsequent change).


Finally, if you have not previously done so with respect to a prior equity
grant, you represent that you have reviewed the Stock Trading Plan for Mandatory
Sale of Shares to Cover Tax Withholding Obligations (Exhibit B to this
Agreement), which you must sign (in writing or electronically) and return to the
Company.


You acknowledge and agree that by submitting your acceptance on the E*TRADE
online grant acceptance page, it will act as your electronic signature to this
Agreement and will result in a contract between you and the Company with respect
to this Award of Market Stock Units. You may, if you prefer, sign and return to
the Company a paper copy of this Agreement.


 
 
 
 
 
 
 
Participant:
 
 
 
Aruba Networks, Inc.
 
 
 
Name and Address
 
 
 
 
 
 

 
 



--------------------------------------------------------------------------------



 
EXHIBIT A
ARUBA NETWORKS, INC.
2007 EQUITY INCENTIVE PLAN

MARKET STOCK UNIT AGREEMENT


1.Grant.


(a)The Company hereby grants to the Participant an award of Market Stock Units,
as set forth in the Notice of Grant of Market Stock Units (“Notice of Grant”)
attached to (and part of) this Market Stock Unit Agreement (together, the
“Agreement” or the “Market Stock Unit Agreement”) and subject to the terms and
conditions in this Agreement and the Company’s 2007 Equity Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Market Stock Unit Agreement.


(b)The number of Market Stock Units in which the Participant may vest in
accordance with the Vesting Schedule set forth in the Notice of Grant will
depend upon the Company’s Stock Price Performance as compared to the NASDAQ
Telecommunications Index Performance calculated on the last day of the
Performance Period. The actual number of Market Stock Units that will vest after
completion of the Performance Period will be determined as follows:


i.
Performance Calculation and Growth Rate Delta.



1. The “Company’s Stock Price Performance” means the percentage increase or
decrease calculated as follows: (the average adjusted closing price per share of
the Company’s common stock for the last ninety (90) market trading days prior to
the last day of the Performance Period less the average adjusted closing price
per share of the Company’s common stock for the last ninety (90) market trading
days prior to the commencement of the Performance Period) divided by the average
adjusted closing price per share of the Company’s common stock for the last
ninety (90) market trading days prior to the commencement of the Performance
Period.  Notwithstanding the foregoing, in the event of a Change in Control of
the Company, the “Company’s Stock Price Performance” means the percentage
increase or decrease calculated as (the per share value of the Company’s common
stock paid to its stockholder in connection with the Change in Control less the
average adjusted closing price per share of the Company’s common stock for the
last ninety (90) market trading days prior to the commencement of the
Performance Period) divided by the average adjusted closing price per share of
the Company’s common stock for the last ninety (90) market trading days prior to
the commencement of the Performance Period.


2. The “NASDAQ Telecommunications Index Performance” means the percentage
increase or decrease calculated as follows: (the adjusted index value of the
NASDAQ Telecommunications Index (IXTC) for the last ninety (90) market trading
days prior to the last day of the Performance Period less the adjusted index
value of the NASDAQ Telecommunications Index (IXTC) for the last ninety (90)
market trading days prior to the commencement of the Performance Period) divided
by the average adjusted index value of the NASDAQ Telecommunications Index
(IXTC) for the last ninety (90) market trading days prior to the commencement of
the Performance Period.


3. The Company’s Stock Price Performance will be compared against the NASDAQ
Telecommunications Index Performance (each expressed as a growth rate
percentage) to result in a growth rate (the “Growth Rate Delta”) equal to the
Company’s Stock Price Performance minus the NASDAQ Telecommunications Index
Performance. The Growth Rate Delta will be calculated on the last day of the
Performance Period.







--------------------------------------------------------------------------------





ii.
Market Stock Unit Calculations



1.     If the Growth Rate Delta is equal to 0%, the number of Market Stock Units
that will be eligible to vest (the “Calculated Market Stock Units”) on the last
day of the Performance Period will equal 100% of the Target Number of Market
Stock Units.


2.     If the Growth Rate Delta is greater than 0%, the number of Market Stock
Units that will be Calculated Market Stock Units on the last day of the
Performance Period will equal (i) the Target Number of Market Stock Units,
multiplied by (ii) the sum of (A) 100% plus (B) two times the Growth Rate Delta;
provided, however, that in no event will more than 100% of the Maximum Number of
Market Stock Units become Calculated Market Stock Units on the last day of the
Performance Period.


3.     If the Growth Rate Delta is less than 0%, the number of Market Stock
Units that will be Calculated Market Stock Units on the last day of the
Performance Period will equal (i) the Target Number of Market Stock Units,
multiplied by (ii) the sum of (A) 100% plus (B) two and one-half times the
Growth Rate Delta (it being understood that because the Growth Rate Delta would
be a negative number that it will act as a subtraction from 100%). If the Growth
Rate Delta is equal to or less than negative 40%, then the number of Target
Market Stock Units that will become Calculated Market Stock Units on the last
day of the Performance Period will equal 0.


4.     For purposes of determining the number of Calculated Market Stock Units,
any partial shares will be rounded down to the nearest whole Share and any
fractional Shares will be forfeited for no consideration. Any Market Stock Units
determined to not be Calculated Market Stock Units will be forfeited at the time
of such determination at no cost to the Company.


iii.
Examples (for illustration purposes only).



1.     Example #1: If the Growth Rate Delta on the last day of the Performance
Period equaled 20%, then 140% (equal to 100% plus (2 times 20%) of the Target
Number of Market Share Units would be Calculated Market Stock Units and would
vest on the last day of the Performance Period subject to Participant continuing
to be a Service Provider through such date.


2.     Example #2: If the Growth Rate Delta on the last day of the Performance
Period equaled negative 20%, then 50% (equal to 100% plus (2.5 times negative
20%)) of the Target Number of Market Share Units would be Calculated Market
Stock Units and would vest on the last day of the Performance Period subject to
Participant continuing to be a Service Provider through such date.


2. Company’s Obligation. Each Market Stock Unit represents the right to receive
a Share on the vesting date (or at such later time as indicated in this
Agreement). Unless and until the Market Stock Units vest, the Participant will
have no right to receive Shares under such Market Stock Units. Prior to actual
distribution of Shares pursuant to any vested Market Stock Units, such Market
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. When the Market Stock Units
are paid out to the Participant, they will be paid out in whole Shares only and
the purchase price will be deemed paid by the Participant for each Market Stock
Unit through the past services rendered by the Participant, and will be subject
to the appropriate tax reporting and, if applicable, appropriate tax
withholding.


3. Vesting Schedule. Subject to paragraphs 4, 5 and 6(b) and 6(c) and the terms
of the Plan, the Market Stock Units awarded by this Agreement will vest in the
Participant according to the vesting schedule specified in the Notice of Grant,
subject to Participant remaining a Service Provider through each applicable
vesting date.





--------------------------------------------------------------------------------



4. Change in Control. In the event of a Change in Control, the Performance
Period shall be deemed to end upon the closing of the Change in Control (the
“Closing”) for purposes of determining the Company’s Stock Price Performance and
the NASDAQ Telecommunications Index Performance and the number of Market Stock
Units that are Calculated Market Stock Units will be determined in accordance
with the Performance Calculation and paragraph 1 of this Exhibit A. The
Participant will vest in the number of Calculated Market Stock Units as follows:


(a)     On the date of, and contingent upon the Closing, and notwithstanding the
provisions of Section 15(c) of the Plan, the Participant will vest in that
number of Calculated Market Stock Units equal to (i) (A) the number of fully
completed calendar months that have elapsed from the commencement of the
Performance Period through the Closing, (B) divided by [12/24/36]3, multiplied
by (ii) the number of Calculated Market Stock Units, with the result rounded
down to the nearest whole Share.


(b)     The Calculated Market Stock Units that do not vest pursuant to Paragraph
4(a) will vest in equal quarterly installments at the end of each three (3)
month period following the Closing with the number of quarterly vesting dates
equal to (i) (A) the total number of months in the original Performance Period
(notwithstanding the occurrence of a Change in Control) less (B) the number of
fully completed calendar months that have elapsed from the commencement of the
Performance Period through the Closing, divided by (ii) three (3) (with the
result rounded down to the nearest whole number); provided, however, that 100%
of the Calculated Market Stock Units that are unvested as of the last day of the
originally scheduled expiration of the Performance Period notwithstanding the
occurrence of a Change in Control prior to such date shall vest on the last day
of the originally scheduled expiration of the Performance Period notwithstanding
the occurrence of a Change in Control prior to such date, unless vested earlier
in accordance with the terms of this Agreement, the Plan, or any employment or
other change in control agreement by and between the Company and the
Participant.


5. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Participant
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested Market Stock Units awarded by this Agreement will be forfeited at
the time of such termination at no cost to the Company.


6. Payment after Vesting


(a)     Subject to paragraph 10, any Market Stock Units that vest will be paid
to the Participant (or in the event of the Participant’s death, to his or her
properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of paragraphs 6(b) and 6(c), such vested Market Stock Units shall be
paid in whole Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the later of (i) the end of the calendar
year that includes the vesting date or (ii) the date that is the fifteenth
(15th) day of the third (3rd) month following the vesting date. In no event will
the Participant be permitted, directly or indirectly, to specify the taxable
year of payment of any Market Stock Units payable under this Agreement.


(b) Acceleration.


i.     Discretionary Acceleration. If the Administrator, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the unvested Market Stock Units, such Market Stock Units will be considered
as having vested as of the date specified by the Administrator. Subject to the
provisions of paragraph 5, this paragraph 6 and paragraph 10, the payment of
such accelerated portion of the Market Stock Units shall be made as soon as
practicable after the new vesting date, but, except as provided in this
Agreement, in no event later than the later of (i) the end of the calendar year
that includes the vesting date or (ii) the date that is the fifteenth (15th) day
of the third (3rd) month following the applicable vesting date; provided,
however, if the Award is “deferred compensation” within the meaning of
Section 409A, the payment of such accelerated portion of the Market Stock Units
nevertheless shall be made at the same time or times as if such Market Stock
Units had vested in accordance with the vesting schedule set forth in paragraph
3, including any necessary application of the six-month delay provided for in
paragraph 6(c) (whether or not the Participant remains employed by the Company
or a Parent or Subsidiary of the Company as of such date(s)), unless an earlier
payment date, in the judgment o



--------------------------------------------------------------------------------



f the Administrator, would not cause the Participant to incur an additional tax
under Section 409A, in which case, payment of such accelerated Market Stock
Units shall be made no later than the fifteenth (15th) day of the third (3rd)
month (and in all cases within ninety (90) days) following the earliest
permissible payment date that would not cause the Participant to incur an
additional tax under Section 409A (subject to paragraph 6(c) with respect to
specified employees). Notwithstanding the foregoing, any delay in payment
pursuant to this paragraph 6(b)(i) will cease upon the Participant’s death and
such payment will be made as soon as practicable after the date of the
Participant’s death (and in all cases within ninety (90) days of such death).


ii.     Change in Control. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of all or a portion of the Market
Stock Units accelerates pursuant to any plan, agreement, resolutions or
arrangement that provides for acceleration in the event of a change in control
that is not a “change in control” within the meaning of Section 409A, then the
payment of such accelerated portion of the Market Stock Units will be made in
accordance with the timing of payment rules that apply to discretionary
accelerations under paragraph 6(b)(i) of this Agreement. If the vesting of all
or a portion of the Market Stock Units accelerates in the event of a Change in
Control that is a “change in control” within the meaning of Section 409A, then
the payment of such accelerated Market Stock Units shall be paid no later than
the date that is the fifteenth (15th) day of the third (3rd) month (and in all
cases within ninety (90) days) following the vesting date.


(c)     Notwithstanding anything in the Plan or this Agreement to the contrary,
if the vesting of the balance, or some lesser portion of the balance, of the
Market Stock Units is accelerated in connection with the Participant’s
termination as a Service Provider, such accelerated Market Stock Units will not
be payable by virtue of such acceleration until and unless the Participant has a
“separation from service” within the meaning of Section 409A. Further, and
notwithstanding anything in the Plan or this Agreement to the contrary, if any
such accelerated Market Stock Units would otherwise become payable upon a
“separation from service” within the meaning of Section 409A, and if (x) the
Employee is a “specified employee” within the meaning of Section 409A at the
time of such “separation from service” (other than due to the Employee’s death)
and (y) the payment of such accelerated Market Stock Units will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s “separation from
service”, then, to the extent necessary to avoid the imposition of such
additional taxation, the payment of such accelerated Market Stock Units
otherwise payable to Participant during such six (6) month period will accrue
and will not be made until the date six (6) months and one (1) day following the
date of Participant’s “separation from service”, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Market Stock Units will be paid in Shares as soon as practicable following his
or her death (and in all cases within ninety (90) days of Participant’s death).
It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Market Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


7. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.


9. No Effect on Employment or Service. The Participant’s employment or service
with the Company and its Parent or Subsidiaries is on an at-will basis only.
Accordingly, nothing in this Agreement or the Plan shall co



--------------------------------------------------------------------------------



nfer upon the Participant any right to continue to be employed by or in service
with the Company or any Parent or Subsidiary or shall interfere with or restrict
in any way the rights of the Company or the employing Parent or Subsidiary,
which are hereby expressly reserved, to terminate or change the terms of the
employment or service of the Participant at any time for any reason whatsoever,
with or without good cause or notice.


10. Tax Withholding. Until and unless the Administrator determines otherwise, on
the date or dates on which tax withholding obligations arise with respect to the
Market Stock Units (or as soon as administratively practicable thereafter), a
number of Shares sufficient to pay the minimum income, employment and other
applicable taxes required to be withheld with respect to the Shares (the
“Tax-Related Items”) will be sold pursuant to such procedures as the
Administrator in its sole discretion may specify from time to time; provided,
however, that the Shares to be sold must have vested pursuant to the terms of
this Agreement and the Plan. The proceeds from such sale shall be used to
satisfy Participant’s tax withholding obligations (and any associated broker or
other fees) arising with respect to the Market Stock Units. Only whole Shares
will be sold to satisfy any tax withholding obligations. The proceeds from the
sale of Shares in excess of the tax withholding obligation (and any associated
broker or other fees) will be remitted to the Participant pursuant to such
procedures as the Administrator may specify from time to time. By accepting this
Award, Participant expressly consents to the sale of Shares to cover the tax
withholding obligations (and any associated broker or other fees) and agrees and
acknowledges that Participant may not satisfy such tax withholding obligations
by any means other than such sale of Shares, as set forth under this
paragraph 10, unless required to do so by the Administrator or pursuant to the
Administrator’s express written consent.  
In addition, after consultation with the Company’s Compliance Officer (as
defined in the Company’s Insider Trading Policy), the Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may require the Participant to satisfy such tax withholding obligations with
respect to the Tax-Related Items, in whole or in part by one or more of the
following: (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable Shares having a value equal to the minimum amount statutorily
required to be withheld, (c) delivering to the Company already vested and owned
Shares having a value equal to the amount required to be withheld, or
(d) selling a sufficient number of such Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. Notwithstanding any contrary provision of this Agreement, no
Shares shall be distributed to the Participant unless and until all Tax-Related
Items have been withheld or otherwise satisfied with respect to such Shares. If
the Participant fails to make satisfactory arrangements for the payment of any
Tax-Related Items at the time any applicable Shares otherwise are scheduled to
vest or tax withholdings are otherwise due with respect to the Market Stock
Units, the Participant will permanently forfeit such Shares and the Shares will
be returned to the Plan at no cost. All income, employment and other taxes
related to the Market Stock Units and any Shares delivered in payment thereof
are the sole responsibility of Participant.


11. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


(a)     “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.


12.  Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 1344 Crossman Ave.,
Sunnyvale, CA 94089-1113, Attn: Stock Administration, or at such other address
as the Company may hereafter designate in writing or electronically.


13. Grant is Not Transferable. This award of Market Stock Units may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Participant only by the
Participant. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this award of Market Sock Units, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.



--------------------------------------------------------------------------------





14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.  


15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


16. Plan Governs. This Agreement (including the Notice of Grant) is subject to
all terms and provisions of the Plan. Subject to Section 20(c) of the Plan, in
the event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Plan, the provisions of the
Plan will govern.


17. Headings. Headings provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Market Stock Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.


19. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


20. Entire Agreement; Governing Law; Modifications. The Plan is incorporated
herein by reference. The Plan and this Agreement (including the Notice of Grant)
constitute the entire Agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant. Notwithstanding the
foregoing, the acceleration of vesting provisions included in [NAME OF
AGREEMENT] shall apply to this Award of Market Stock Units; provided, however,
that for all purposes of such provisions, any definition of “change in control”
or “change of control” shall be deemed to mean a “Change in Control” as defined
in the Plan. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this award of Market Stock Units. However, the
Company makes no representation that this Award of Market Stock Units is not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to this Award of Market Stock Units. This Agreement is governed by
California law except for that body of law pertaining to conflict of laws.



--------------------------------------------------------------------------------



 
EXHIBIT B
Stock Trading Plan
for Mandatory Sale of Shares to Cover Tax Withholding Obligations


I am adopting and entering into this stock trading plan (the “Sales Plan”) so
that I may receive the necessary proceeds to satisfy any requirements to pay the
minimum income, employment and other applicable taxes (collectively, “Taxes”)
required to be withheld by the Company (or the employing Parent or Subsidiary)
on my behalf if and when such tax withholding obligations arise as a result of
the grant by the Company to me of any restricted stock units (including any
market stock units), shares of restricted stock or performance shares. I dispel
any inference that I am selling Shares on the basis of or while aware of
material nonpublic information or that such sales evidence my awareness of
material nonpublic information or information at variance with the Company’s
statements to investors.


1. Recitals.


a. I intend for this Sales Plan to comply with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).


b. I am establishing this Sales Plan in order to permit the orderly disposition
of a portion of the Shares that I acquired (or will acquire) pursuant to an
award of restricted stock units (including market stock units), restricted stock
or performance shares (each, an “Equity Award”). The Shares are being sold
pursuant to a mandatory sale provision in the Agreement to provide the necessary
proceeds to satisfy any Taxes if and when any tax withholding obligations arise,
as well any broker or other fees associated with such sales. By adopting and
entering into this Sales Plan, I agree and acknowledge that I may not satisfy
such Taxes and associated broker and other fees by any means other than the sale
of Shares pursuant to the terms and conditions of this Sales Plan. This Sales
Plan will apply to the mandatory sale of Shares under all future Equity Awards
received by me from the Company.


2. Representations, Warranties and Covenants.


I hereby represent, warrant and covenant that:


a. I am not aware of any material nonpublic information concerning the Company
or its securities. I am entering into this Sales Plan in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws.


b. Once vested, the Shares to be sold under this Sales Plan shall be owned free
and clear by me and are not subject to any liens, security interests or other
encumbrances or limitations on disposition other than those imposed by Rule 144
under the Securities Act of 1933, as amended.


c. If I am an executive officer or director of the Company, I acknowledge that
any filings required under Section 16 of the Exchange Act are my sole
responsibility.


d. I am aware that in order for this Sales Plan to constitute a plan pursuant to
Rule 10b5-1(c) of the Exchange Act, I must not enter into or alter a
corresponding or hedging transaction with respect to the Shares.


3. Implementation of the Plan.


a. The Company has appointed or shall appoint a broker (the “Broker”) (or the
Company may, in its discretion, permit me to appoint a Broker) to sell Shares
pursuant to the terms and conditions set forth below.


b. The Broker is authorized to begin selling Shares pursuant to this Sales Plan
commencing on the date that the first Shares under the Equity Award vest. The
Broker shall sell such number of Shares as shall be required to



--------------------------------------------------------------------------------



satisfy (i) the applicable Taxes in accordance with my then current applicable
withholding rate and (ii) any associated broker or other fees.


c. I understand that the Broker may not be able to effect a sale due to a market
disruption or a legal, regulatory or contractual restriction applicable to the
Broker or any other event or circumstance (a “Blackout”). I also understand that
even in the absence of a Blackout, the Broker may be unable to effect sales
consistent with ordinary principles of best execution, due to insufficient
volume of trading, or other market factors in effect on the date of a sale.


4. Termination. This Sales Plan shall terminate upon the last day of my service
with the Company. This Sales Plan may not be terminated, modified or amended at
any time without the prior approval of the Administrator or the Company’s
Compliance Officer.


I acknowledge and agree that by submitting my acceptance on the E*TRADE online
grant acceptance page, it will act as my electronic signature to this Sales Plan
and will result in a contract between me and the Company with respect to this
Sales Plan. I understand that I may, if I prefer, sign and return to the Company
a paper copy of this Sales Plan.
 
 
 
PARTICIPANT:
 
 
 
 
 
 
Signature
 
 
 
 
 
 
Print Name
 
 

 



